Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 3/7/2022 has been entered. Claims 1-2 remain pending in the application.  Claims 3-20 are new. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/5/2021. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Drug in Adhesive Patch of Zolmitriptan: Formulation and In vitro/In vivo Correlation” by Lui et al. (hereinafter Lui et al.).
Regarding claim 1, Lui et al. discloses a method for treating migraine in a patient in need thereof, comprising intracutaneously administering zolmitriptan using an adhesive dermally-applied microarray (ADAM) (adhesive transdermal drug delivery system (TDDS); last paragraph of introduction section, page 1246), wherein the method provides rapid and durable pain relief and pain freedom (the Examiner notes that the limitation “wherein the method provides rapid and durable pain relief and pain freedom” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein the method provides rapid and durable pain relief and pain freedom”) and wherein zolmitriptan has a pharmacodynamic effect that arises from combined activities of zolmitriptan and its primary metabolite N-desmethyl zolmitriptan (NDZ) (the Examiner notes that the limitation “wherein zolmitriptan has a pharmacodynamic effect that arises from combined activities of zolmitriptan and its primary metabolite N-desmethyl zolmitriptan (NDZ)” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein zolmitriptan has a pharmacodynamic effect that arises from combined activities of zolmitriptan and its primary metabolite N-desmethyl zolmitriptan (NDZ)”).
Lui et al. further discloses that the TDDS/ADAM patches used in the experiments are 3cm2 (Skin Irritation Test section, second column, page 1247), loaded with 7.64mg of zolmitriptan (Sample Collection section, first column, page 1248). 
The Examiner notes that a patch of half the disclosed size (i.e., 1.5cm2) has the claimed quantity of zolmitriptan (i.e., about 3.8 mg). 
The Examiner is of the position that there is sufficient disclosure in Lui et al. to anticipate claim 1. 
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Lui et al. so that the quantity of zolmitriptan is about 3.8 mg since Lui et al. expressly teaches optimizing the zolmitriptan transdermal patch based on adhesive matrix, drug loading and permeation enhances (The Optimization of Zolmitriptan Transdermal Patch section, pages 1248-1249). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Lui et al. so that the quantity of zolmitriptan is about 3.8 mg since it where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to modify the device and method of Lui et al. to include the quantity of zolmitriptan at about 3.8 mg since applicant has not disclosed that having the quantity of zolmitriptan at about 3.8 mg solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the quantity of zolmitriptan at about 3.8 mg, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 3, Lui et al. discloses or suggests the invention as discussed above concerning claim 1, and Lui et al. further discloses or suggests that the patient is pain-free at 2 hours post- dose and does not have migraine recurrence within 24 hours post-dose (the Examiner notes that the limitation “wherein the patient is pain-free at 2 hours post- dose and does not have migraine recurrence within 24 hours post-dose” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein the patient is pain-free at 2 hours post- dose and does not have migraine recurrence within 24 hours post-dose”).
Regarding claim 4, Lui et al. discloses or suggests the invention as discussed above concerning claim 1, and Lui et al. further discloses or suggests wherein on-rate constant (kon) is 6 to 10 times faster for zolmitriptan and NDZ than for sumatriptan on both the 5-HT1B and 5-HT1D receptors based on in vitro binding data (the Examiner notes that the limitation “wherein on-rate constant (kon) is 6 to 10 times faster for zolmitriptan and NDZ than for sumatriptan on both the 5-HT1B and 5-HT1D receptors based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein on-rate constant (kon) is 6 to 10 times faster for zolmitriptan and NDZ than for sumatriptan on both the 5-HT1B and 5-HT1D receptors based on in vitro binding data”).
Regarding claim 5, Lui et al. discloses or suggests the invention as discussed above concerning claim 4, and Lui et al. further discloses or suggests wherein the on-rate constant (kon) for zolmitriptan on 5-HT1B receptors is about 0.053 nM-1min-1 and the on-rate constant (kon) for zolmitriptan on 5-HT1D receptors is about 0.174 nM-1min-1 based on in vitro binding data (the Examiner notes that the limitation “wherein the on-rate constant (kon) for zolmitriptan on 5-HT1B receptors is about 0.053 nM-1min-1 and the on-rate constant (kon) for zolmitriptan on 5-HT1D receptors is about 0.174 nM-1min-1 based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein the on-rate constant (kon) for zolmitriptan on 5-HT1B receptors is about 0.053 nM-1min-1 and the on-rate constant (kon) for zolmitriptan on 5-HT1D receptors is about 0.174 nM-1min-1 based on in vitro binding data”).
Regarding claim 6, Lui et al. discloses or suggests the invention as discussed above concerning claim 4, and Lui et al. further discloses or suggests wherein equilibrium dissociation constant (KD) of zolmitriptan on 5-HT1B receptors is about 1.47 nM and equilibrium dissociation constant (KD) of zolmitriptan on 5-HT1D receptors is about 0.34 nM based on in vitro binding data (the Examiner notes that the limitation “wherein equilibrium dissociation constant (KD) of zolmitriptan on 5-HT1B receptors is about 1.47 nM and equilibrium dissociation constant (KD) of zolmitriptan on 5-HT1D receptors is about 0.34 nM based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein equilibrium dissociation constant (KD) of zolmitriptan on 5-HT1B receptors is about 1.47 nM and equilibrium dissociation constant (KD) of zolmitriptan on 5-HT1D receptors is about 0.34 nM based on in vitro binding data”).
Regarding claim 7, Lui et al. discloses or suggests the invention as discussed above concerning claim 4, and Lui et al. further discloses or suggests wherein on-rate constant (kon) of NDZ on 5-HT1B receptors is about 0.054 nM-1min-1 and on-rate constant (kon) of NDZ on 5-HT1D receptors is about 0.126 nM-1min-1 based on in vitro binding data (the Examiner notes that the limitation “wherein on-rate constant (kon) of NDZ on 5-HT1B receptors is about 0.054 nM-1min-1 and on-rate constant (kon) of NDZ on 5-HT1D receptors is about 0.126 nM-1min-1 based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein on-rate constant (kon) of NDZ on 5-HT1B receptors is about 0.054 nM-1min-1 and on-rate constant (kon) of NDZ on 5-HT1D receptors is about 0.126 nM-1min-1 based on in vitro binding data”).
Regarding claim 8, Lui et al. discloses or suggests the invention as discussed above concerning claim 4, and Lui et al. further discloses or suggests wherein equilibrium dissociation constant (KD) of NDZ on 5-HT1B receptors is about 0.92 nM and equilibrium dissociation constant (KD) of NDZ on 5-HT1D receptors is about 0.43 nM based on in vitro binding data (the Examiner notes that the limitation “wherein equilibrium dissociation constant (KD) of NDZ on 5-HT1B receptors is about 0.92 nM and equilibrium dissociation constant (KD) of NDZ on 5-HT1D receptors is about 0.43 nM based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein equilibrium dissociation constant (KD) of NDZ on 5-HT1B receptors is about 0.92 nM and equilibrium dissociation constant (KD) of NDZ on 5-HT1D receptors is about 0.43 nM based on in vitro binding data”).
Regarding claim 9, Lui et al. discloses or suggests the invention as discussed above concerning claim 1, and Lui et al. further discloses or suggests wherein zolmitriptan and NDZ have higher affinity than sumatriptan for 5-HT1B and 5-HT1D receptors based on in vitro binding data (the Examiner notes that the limitation “wherein zolmitriptan and NDZ have higher affinity than sumatriptan for 5-HT1B and 5-HT1D receptors based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein zolmitriptan and NDZ have higher affinity than sumatriptan for 5-HT1B and 5-HT1D receptors based on in vitro binding data”).
Regarding claim 15, Lui et al. discloses or suggests the invention as discussed above concerning claim 9, and Lui et al. further discloses or suggests wherein the affinities of zolmitriptan and NDZ for both 5-HT1B and 5-HT1D receptors are similar based on in vitro binding data (the Examiner notes that the limitation “wherein the affinities of zolmitriptan and NDZ for both 5-HT1B and 5-HT1D receptors are similar based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein the affinities of zolmitriptan and NDZ for both 5-HT1B and 5-HT1D receptors are similar based on in vitro binding data”).
Regarding claim 10, Lui et al. discloses or suggests the invention as discussed above concerning claim 1, and Lui et al. further discloses or suggests wherein zolmitriptan rapidly approaches about 98% occupancy at 5-HT1B receptors and rapidly approaches an asymptotic level of receptor occupancy of greater than about 98% at 5-HT1D receptors based on in vitro binding data (the Examiner notes that the limitation “wherein zolmitriptan rapidly approaches about 98% occupancy at 5-HT1B receptors and rapidly approaches an asymptotic level of receptor occupancy of greater than about 98% at 5-HT1D receptors based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein zolmitriptan rapidly approaches about 98% occupancy at 5-HT1B receptors and rapidly approaches an asymptotic level of receptor occupancy of greater than about 98% at 5-HT1D receptors based on in vitro binding data”).
Regarding claim 12, Lui et al. discloses or suggests the invention as discussed above concerning claim 10, and Lui et al. further discloses or suggests wherein occupancy by sumatriptan diminishes quicker than occupancy by zolmitriptan/NDZ at 5-HT1B and at 5-HT1D receptors based on in vitro binding data (the Examiner notes that the limitation “wherein occupancy by sumatriptan diminishes quicker than occupancy by zolmitriptan/NDZ at 5-HT1B and at 5-HT1D receptors based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein occupancy by sumatriptan diminishes quicker than occupancy by zolmitriptan/NDZ at 5-HT1B and at 5-HT1D receptors based on in vitro binding data”).
Regarding claim 13, Lui et al. discloses or suggests the invention as discussed above concerning claim 12, and Lui et al. further discloses or suggests wherein zolmitriptan/NDZ maintain a higher and more sustained level of receptor occupancy than sumatriptan at 5-HT1B receptors based on in vitro binding data (the Examiner notes that the limitation “wherein zolmitriptan/NDZ maintain a higher and more sustained level of receptor occupancy than sumatriptan at 5-HT1B receptors based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein zolmitriptan/NDZ maintain a higher and more sustained level of receptor occupancy than sumatriptan at 5-HT1B receptors based on in vitro binding data”).
Regarding claim 14, Lui et al. discloses or suggests the invention as discussed above concerning claim 10, and Lui et al. further discloses or suggests wherein at 5-HT1B and 5-HT1D receptors, zolmitriptan/NDZ display higher receptor occupancy than sumatriptan at all time points beyond 30 minutes post-dose based on in vitro binding data (the Examiner notes that the limitation “wherein at 5-HT1B and 5-HT1D receptors, zolmitriptan/NDZ display higher receptor occupancy than sumatriptan at all time points beyond 30 minutes post-dose based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein at 5-HT1B and 5-HT1D receptors, zolmitriptan/NDZ display higher receptor occupancy than sumatriptan at all time points beyond 30 minutes post-dose based on in vitro binding data”).
Regarding claim 11, Lui et al. discloses or suggests the invention as discussed above concerning claim 1, and Lui et al. further discloses or suggests wherein fractional occupancy peaks at about 35xKD for zolmitriptan/NDZ at Cmax at 5-HT1B receptors and fractional occupancy peaks about 145xKD for zolmitriptan + NDM-zolmitriptan at Cmax at 5-HT1D receptors based on in vitro binding data (the Examiner notes that the limitation “wherein fractional occupancy peaks at about 35xKD for zolmitriptan/NDZ at Cmax at 5-HT1B receptors and fractional occupancy peaks about 145xKD for zolmitriptan + NDM-zolmitriptan at Cmax at 5-HT1D receptors based on in vitro binding data” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein fractional occupancy peaks at about 35xKD for zolmitriptan/NDZ at Cmax at 5-HT1B receptors and fractional occupancy peaks about 145xKD for zolmitriptan + NDM-zolmitriptan at Cmax at 5-HT1D receptors based on in vitro binding data”).
Regarding claim 16, Lui et al. discloses or suggests the invention as discussed above concerning claim 1, and Lui et al. further discloses or suggests wherein observed in vitro residence times for zolmitriptan, NDZ, and sumatriptan on both 5-HT1B and 5-HT1D receptors are considerably less than elimination half life (t1/2) (the Examiner notes that the limitation “wherein observed in vitro residence times for zolmitriptan, NDZ, and sumatriptan on both 5-HT1B and 5-HT1D receptors are considerably less than elimination half life (t1/2)” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein observed in vitro residence times for zolmitriptan, NDZ, and sumatriptan on both 5-HT1B and 5-HT1D receptors are considerably less than elimination half life (t1/2)”).
Regarding claim 17, Lui et al. discloses or suggests the invention as discussed above concerning claim 1, and Lui et al. further discloses or suggests wherein time-course of physiological responses to zolmitriptan is affected by ligand-receptor interactions for zolmitriptan/NDZ, target receptor density, agonist intrinsic efficacy, and drug partitioning into receptor biophase, or any combination thereof (the Examiner notes that the limitation “wherein time-course of physiological responses to zolmitriptan is affected by ligand-receptor interactions for zolmitriptan/NDZ, target receptor density, agonist intrinsic efficacy, and drug partitioning into receptor biophase, or any combination thereof” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein time-course of physiological responses to zolmitriptan is affected by ligand-receptor interactions for zolmitriptan/NDZ, target receptor density, agonist intrinsic efficacy, and drug partitioning into receptor biophase, or any combination thereof”).

Regarding claim 2, Lui et al. discloses a method for treating migraine in a patient in need thereof, comprising intracutaneously administering zolmitriptan using an adhesive dermally-applied microarray (ADAM) (adhesive transdermal drug delivery system (TDDS); last paragraph of introduction section, page 1246), wherein the method provides rapid absorption of zolmitriptan with higher 2-hour exposure than orally delivered zolmitriptan (the Examiner notes that the limitation “wherein the method provides rapid absorption of zolmitriptan with higher 2-hour exposure than orally delivered zolmitriptan” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein the method provides rapid absorption of zolmitriptan with higher 2-hour exposure than orally delivered zolmitriptan”).
Lui et al. further discloses that the TDDS/ADAM patches used in the experiments are 3cm2 (Skin Irritation Test section, second column, page 1247), loaded with 7.64mg of zolmitriptan (Sample Collection section, first column, page 1248). 
The Examiner notes that a patch of half the disclosed size (i.e., 1.5cm2) has the claimed quantity of zolmitriptan (i.e., about 3.8 mg). 
The Examiner is of the position that there is sufficient disclosure in Lui et al. to anticipate claim 1. 
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Lui et al. so that the quantity of zolmitriptan is about 3.8 mg since Lui et al. expressly teaches optimizing the zolmitriptan transdermal patch based on adhesive matrix, drug loading and permeation enhances (The Optimization of Zolmitriptan Transdermal Patch section, pages 1248-1249). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Lui et al. so that the quantity of zolmitriptan is about 3.8 mg since it where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to modify the device and method of Lui et al. to include the quantity of zolmitriptan at about 3.8 mg since applicant has not disclosed that having the quantity of zolmitriptan at about 3.8 mg solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the quantity of zolmitriptan at about 3.8 mg, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 18, Lui et al. discloses or suggests the invention as discussed above concerning claim 2, and Lui et al. further discloses or suggests wherein zolmitriptan is associated with a high rate of pain relief and a low incidence of moderate or severe pain recurrence for migraine treatment (the Examiner notes that the limitation “wherein zolmitriptan is associated with a high rate of pain relief and a low incidence of moderate or severe pain recurrence for migraine treatment” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein zolmitriptan is associated with a high rate of pain relief and a low incidence of moderate or severe pain recurrence for migraine treatment”).

Regarding claim 19, Lui et al. discloses a method for treating migraine in a patient in need thereof, comprising the steps of: (a) providing a composition comprising zolmitriptan (abstract), and (b) intracutaneously administering the composition comprising the zolmitriptan using an adhesive dermally-applied microarray (ADAM) (adhesive transdermal drug delivery system (TDDS); last paragraph of introduction section, page 1246), wherein the method results in pain relief, pain freedom, reduction in most bothersome migraine-associated symptoms (MBS), or a combination thereof (the Examiner notes that the limitation “wherein the method results in pain relief, pain freedom, reduction in most bothersome migraine-associated symptoms (MBS), or a combination thereof” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein the method results in pain relief, pain freedom, reduction in most bothersome migraine-associated symptoms (MBS), or a combination thereof”).
Lui et al. further discloses that the TDDS/ADAM patches used in the experiments are 3cm2 (Skin Irritation Test section, second column, page 1247), loaded with 7.64mg of zolmitriptan (Sample Collection section, first column, page 1248). 
The Examiner notes that a patch of half the disclosed size (i.e., 1.5cm2) has the claimed quantity of zolmitriptan (i.e., about 3.8 mg). 
The Examiner is of the position that there is sufficient disclosure in Lui et al. to anticipate claim 1. 
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Lui et al. so that the quantity of zolmitriptan is about 3.8 mg since Lui et al. expressly teaches optimizing the zolmitriptan transdermal patch based on adhesive matrix, drug loading and permeation enhances (The Optimization of Zolmitriptan Transdermal Patch section, pages 1248-1249). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Lui et al. so that the quantity of zolmitriptan is about 3.8 mg since it where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to modify the device and method of Lui et al. to include the quantity of zolmitriptan at about 3.8 mg since applicant has not disclosed that having the quantity of zolmitriptan at about 3.8 mg solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the quantity of zolmitriptan at about 3.8 mg, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 20, Lui et al. discloses or suggests the invention as discussed above concerning claim 19, and Lui et al. further discloses or suggests wherein when the treatment is administered to a population of patients, the treatment results in at least one of the following outcomes: 6 745640645(a) about 23.2% of the patients achieve pain relief at 0.25 hour post-dose, (b) about 46.3% of the patients achieve pain relief at 0.5 hour post-dose, (c) about 56.1% of the patients achieve pain relief at 0.75 hour post-dose, (d) about 68.3% of the patients achieve pain relief at 1 hour post-dose, (e) about 80.5% of the patients achieve pain relief at 2 hours post-dose, (f) about 81.7% of the patients achieve pain relief at 3 hours post-dose, (g) about 82.9% of the patients achieve pain relief at 4 hours post-dose, (h) about 41.5% of the patients achieve pain freedom at 2 hours post-dose, (i) about 68.3% of the patients achieve freedom from MBS at 2 hours post-dose, (j) about 15.2% of the patients have pain recurrence 24 hours after achieving pain relief, (k) about 21.2% of the patients have pain recurrence 48 hours after achieving pain relief, and (l) fast onset of pain relief that is not associated with a high rate of recurrence (the Examiner notes that the limitation “wherein when the treatment is administered to a population of patients, the treatment results in at least one of the following outcomes: 6 745640645(a) about 23.2% of the patients achieve pain relief at 0.25 hour post-dose, (b) about 46.3% of the patients achieve pain relief at 0.5 hour post-dose, (c) about 56.1% of the patients achieve pain relief at 0.75 hour post-dose, (d) about 68.3% of the patients achieve pain relief at 1 hour post-dose, (e) about 80.5% of the patients achieve pain relief at 2 hours post-dose, (f) about 81.7% of the patients achieve pain relief at 3 hours post-dose, (g) about 82.9% of the patients achieve pain relief at 4 hours post-dose, (h) about 41.5% of the patients achieve pain freedom at 2 hours post-dose, (i) about 68.3% of the patients achieve freedom from MBS at 2 hours post-dose, (j) about 15.2% of the patients have pain recurrence 24 hours after achieving pain relief, (k) about 21.2% of the patients have pain recurrence 48 hours after achieving pain relief, and (l) fast onset of pain relief that is not associated with a high rate of recurrence” is not an additional method step, and rather is a functional limitation and as such, the Examiner is of the position that Liu et al. is fully capable of achieving the recited functional limitation of “wherein when the treatment is administered to a population of patients, the treatment results in at least one of the following outcomes: 6 745640645(a) about 23.2% of the patients achieve pain relief at 0.25 hour post-dose, (b) about 46.3% of the patients achieve pain relief at 0.5 hour post-dose, (c) about 56.1% of the patients achieve pain relief at 0.75 hour post-dose, (d) about 68.3% of the patients achieve pain relief at 1 hour post-dose, (e) about 80.5% of the patients achieve pain relief at 2 hours post-dose, (f) about 81.7% of the patients achieve pain relief at 3 hours post-dose, (g) about 82.9% of the patients achieve pain relief at 4 hours post-dose, (h) about 41.5% of the patients achieve pain freedom at 2 hours post-dose, (i) about 68.3% of the patients achieve freedom from MBS at 2 hours post-dose, (j) about 15.2% of the patients have pain recurrence 24 hours after achieving pain relief, (k) about 21.2% of the patients have pain recurrence 48 hours after achieving pain relief, and (l) fast onset of pain relief that is not associated with a high rate of recurrence”).

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, ¢.g., Jn re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 12 of U.S. Patent No. 9,918,932. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1 and 2 of the application are to be found in claims 1, 5 and 12 of the patent. The difference between claims 1 and 2 of the application and claims 1, 5 and 12 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus, the invention of claims 1,5 and 12 of the patent is in effect a “species” of the “generic” invention of claims 1 and 2. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18 and 31 of U.S. Patent No. 11,058,630. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of claims 1 and 2 of the application are to be found in claims 1, 18 and 31 of the patent. The difference between claims 1 and 2 of the application and claims 7, 18 and 37 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus, the invention of claims 1, 18 and 31 of the patent is in effect a “species” of the “generic” invention of claims 1 and 2. it has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-33 of copending Application No. 17/330289 (USPUB 2021/0275445)
Application/Control Number: 16/454,474 Page 6 Art Unit: 3783 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1 and 2 of the application are to be found in claims 31-33 of the co-pending application. The difference between claims 1 and 2 of the application and claims 31-33 of the co-pending application lies in the fact that the co-pending application claims include many more elements and is thus much more specific. Thus, the invention of claims 31-33 of the co- pending application are in effect a “species” of the “generic” invention of claims 1 and 2. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 35 and 39 of copending Application No. 16/109937 (USPUB 2019/0070103) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1 and 2 of the application are to be found in claims 26, 35 and 39 of the co-pending application. The difference between claims 1 and 2 of the application and claims 26, 35 and 39 of the co-pending application lies in the fact that the co-pending application claims include many more elements and is thus much more specific. Thus, the invention of claims 26, 35 and 39 of the co-pending application are in effect a “species” of the “generic” invention of claims 1 and 2. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2040 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Arguments
Applicant’s arguments with respect to claim(s) submitted 3/7/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783